Citation Nr: 0105631	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  97-29 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. § 351) 
for the residuals of a right upper extremity injury and, if 
so, whether the evidence both old and new warrants 
entitlement to compensation.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for neck injury and residual paralysis to 
the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes a determination is required as to whether new 
and material evidence has been presented when a claim has 
been previously disallowed based upon the same factual basis.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); 
see also Boggs v. West, 11 Vet. App. 334, 342-3 (1998).  
Therefore, the Board has listed the issue concerning the 
residuals of a right upper extremity injury as whether new 
and material evidence has been submitted to reopen the claim 
for service connection.

The Board also notes that in July 1998 the RO, inter alia, 
denied entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for bilateral hand weakness, anemia, and 
rectal bleeding/radiation proctitis and denied entitlement to 
service connection for the residuals of a scalp laceration, 
the residuals of bilateral hip replacement, back strain, and 
neck injury.  In November 1998 the veteran submitted a notice 
of disagreement and in February 1999 the RO issued a 
statement of the case.  However, the veteran submitted no 
correspondence within the requisite time period to perfect 
the appeal as to these issues.  Therefore, the Board finds 
the issues listed on the title page of this decision are the 
only matters presently for appellate review


FINDINGS OF FACT

1.  In an August 1991 decision, the Board determined that new 
and material evidence had not been submitted to reopen a 
claim for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a right upper 
extremity injury; the veteran did not appeal.

2.  The evidence submitted since the August 1991 Board 
decision includes new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1991 Board decision that denied reopening a 
claim for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a right upper 
extremity injury is final.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.1100 (2000).

2.  Evidence submitted since the August 1991 Board decision 
in support of the veteran's application to reopen the claim 
for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a right upper 
extremity injury is new and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).

Recently, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the requirement of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  The law 
provides that specific VA action is required to assist in 
developing a claim; however, it also states that nothing in 
the section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In this case, in August 1991 the Board denied reopening a 
claim for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a right upper 
extremity injury.  The veteran did not appeal; therefore, the 
decision is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1100 (2000).

The Board notes that the August 1991 decision was based upon 
a determination that no "additional disability" had been 
shown by the evidence of record.  In May 1996, the veteran 
submitted a request to reopen his claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the residuals of a right upper extremity injury.  In this 
regard, the medical evidence added to the claims file since 
the August 1991 decision includes a May 1998 VA examination 
report indicating muscle atrophy and weakness to the arms 
without opinion as to etiology.  

The Board finds the information provided in support of the 
application to reopen the claim includes new evidence which 
bears directly and substantially upon the specific matter 
under consideration and that "new and material" evidence 
has been submitted.  See 38 C.F.R. § 3.156(a).  Therefore, 
the claim must be reopened.

The Board notes, however, that the medical evidence of record 
includes no opinion as to the etiology of any additional 
right upper extremity disability.  Thus, the Board finds 
additional medical development as to this matter is required.


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a right upper 
extremity injury, the claim is reopened.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  As 
noted above, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The Board notes the revised duty to assist includes providing 
a VA medical examination or obtaining a medical opinion when 
necessary for an adequate determination.  The medical 
evidence of record includes a May 1998 VA examiner's report 
of neck pain with spasm and muscle weakness to the arms and 
hands which deferred opinion as to etiology pending a 
neurosurgery consultation.  There is no evidence, however, 
that a neurosurgery consultation was subsequently conducted 
or that the May 1998 examiner had otherwise revised his 
report.  Therefore, the Board finds additional development is 
required for an adequate determination of the matters on 
appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all pertinent sources of medical 
treatment regarding the issues on appeal 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran should be afforded VA 
examinations by appropriate specialists 
to determine the current nature and 
etiology of the claimed disorders.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment.  In 
addition, the examiner is requested to 
render a medical opinion as to whether 
any present neck or upper extremity 
disabilities are as likely as not related 
to VA medical treatment.  A complete 
rationale should be provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After the action requested above has 
been completed to the extent possible, the 
RO should undertake a de novo review of 
the entire record to determine if all of 
the evidence, both old and new, warrants 
the grant of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 
for the residuals of a right upper 
extremity injury and for a neck injury 
with residual paralysis to the hands.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claims.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



